EXHIBIT 10.1

AMENDMENT TO
EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT


This Amendment to Expense Support and Conditional Reimbursement Agreement (this
“Amendment”) is made as of March 31, 2014 by and between HMS Income Fund, Inc.
(the “Company”) and HMS Adviser LP (the “Adviser”).


WHEREAS, the Company and the Adviser entered into that certain Expense Support
and Conditional Reimbursement Agreement dated as of December 30, 2013 (the
“Expense Support Agreement”), pursuant to which, among other things, the Adviser
agreed to pay to the Company up to 100% of the Company Operating Expenses (as
defined in the Expense Support Agreement) in order for the Company to achieve a
reasonable level of expenses in relation to its investment income until March
31, 2014 (the “Payment Period”);
    
WHEREAS, the Company and the Adviser have determined that it is appropriate and
in the best interests of the Company to amend the Expense Support Agreement to
extend the Payment Period to June 30, 2014;


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:


1. The Expense Support Agreement is hereby amended to change all references to
March 31, 2014 in Section 1 thereof to June 30, 2014. As all such references are
in Section 1 of the Expense Support Agreement, Section 1, as so amended, now
reads in its entirety as follows:
 
“1.    EXPENSE SUPPORT PAYMENTS


Until June 30, 2014, or a prior date mutually agreed to by both parties, the
Adviser, at its sole discretion and in consultation with the Company, hereby
agrees to pay to the Company, up to 100% of the Company Operating Expenses in
order for the Company to achieve a reasonable level of expenses in relation to
its investment income (the “Operating Expense Objective”). Any payment made by
the Adviser pursuant to the preceding sentence shall be referred to herein as an
“Expense Support Payment.” Upon determination by the Adviser to make any Expense
Support Payment, the Adviser shall promptly notify the Company of such Expense
Support Payment. The Adviser’s obligation to make Expense Support Payments
during the Expense Support Payment period shall automatically become a liability
of the Adviser and the right to such Expense Support Payment shall be an asset
of the Company upon receipt of notification of payment from the Adviser. Any
Expense Support Payment shall be paid by the Adviser to the Company in any
combination of cash or other immediately available funds, and/or offsets against
amounts otherwise due from the Company to the Adviser.


For purposes of this Agreement, “Company Operating Expenses” means third party
operating costs and expenses incurred by the Company between January 1, 2014 and
June 30, 2014, as determined under generally accepted accounting principles for
investment management companies.”


2.    This Amendment constitutes an amendment to the Expense Support Agreement.
The terms and provisions of the Expense Support Agreement and all other
documents and instruments relating and pertaining to the Expense Support
Agreement shall continue in full force and effect, as amended hereby. In the
event of any conflict between the provisions of the Expense Support Agreement
and the provisions of this Amendment, the provisions of this Amendment shall
control.


5.    This Amendment (a) shall be binding upon the Company and the Adviser (the
“Parties”) and their respective successors and assigns; (b) may be modified or
amended only by a writing signed by each of the Parties; (c) may be executed in
several counterparts, and each counterpart, when so executed and delivered,
shall constitute an original agreement, and all such separate counterparts shall
constitute but one and the same agreement; and (d) together with the Expense
Support Agreement, embodies the entire agreement and understanding between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, consents and understandings relating to such subject matter.




[Signature Page Follows]











--------------------------------------------------------------------------------



[Signature Page to Amendment to Expense Support and Conditional Reimbursement
Agreement]


IN WITNESS WHEREOF, the Parties have caused this Amendment to be signed by their
respective officers thereunto duly authorized, as of the day and year first
above written.




HMS INCOME FUND, INC.


            
By: /s/ Ryan T. Sims            
Name: Ryan T. Sims
Title: Chief Financial Officer and Secretary


HMS ADVISER LP


By: HMS ADVISER GP, its general partner


            
By: /s/ Ryan T. Sims    
Name: Ryan T. Sims
Title: Chief Financial Officer and Secretary


ACKNOWLEDGEMENT:


The undersigned, MSC Adviser I, LLC, executes this Amendment solely for the
purpose of evidencing their acknowledgement of its execution.


MSC ADVISER I, LLC


            
By: /s/ Jason B. Beauvais        
Name: Jason B. Beauvais
Title: Senior Vice President



